The Attorney         General of Texas
                                                          December 31, 1982
MARK WHITE
Attorney General

                                        Mr. Louis J. Rodriguez                 opinion No. w-549
Supreme      Court Building             President
P. 0. Box 12546
Austin, TX. 76711. 2546
                                        Midwestern State University            Re:   Legality of home run
5121475-2501                            Office of the President                contest    held  by   state
Telex    9101674-1367                   Wichita Falls, Texas   76308           university
Telecopier     512M75.0266
                                        Dear Mr. Rodriguez:
1607 Main St., Suite 1400
Dallas, TX. 75201-4709                       You have requested our opinion concerning the legality of a
2141742-6944                            proposed contest to be conducted by Midwestern State University
                                        (hereinafter MSU) in cooperation with the muscular dystrophy charity
                                        in Wichita Falls, Texas. Your proposed "Home Run Hitting Contest"
4624 Alberta      Ave.. Suite     160
El Paso, TX.      79905.2793
                                        would offer contestants a chance to win a $500 United States Savings
9151533-3464                            Bond based on how many of five baseballs each contestant can hit over
                                        the outfield fence in your baseball field. Each contestant must pay
                                        an entry fee of at least $10.00. One-half of the proceeds would go to
1220 Dallas Ave., Suite         202
                                        the MSU baseball program and one-half to muscular dystrophy.
Houston,   TX. 77002.6966
713/650-0666
                                             We understand that your main concern is whether the proposed
                                        contest is permissible under the state's gambling laws. See Tex.
606 Broadway,        Suite 312          Const. art. III, 547; Penal Code %P47.01 et seq. Before reaching this
Lubbock,  TX.       79401-3479
                                        question, however, we must address a threshold question:            Is
6061747-5236
                                        Midwestern State University authorized to cooperate with a private
                                        charity in conducting a contest on university property for the purpose
4309 N. Tenth. Suite B                  of generating revenue, where a prize will be offered, and where
McAllen,     TX. 76501-1665             one-half of the proceeds will be donated to that charity?
5121662.4547

                                             Midwestern State University is a state-supported institution of
200 Main Plaza. Suite 400               higher education. As such, it derives its legal powers and authority
San Antonio,  TX. 76205.2797            from the Texas legislature. The statutes which specifically apply to
5121225.4191                            MSU are sections 103.01 et seq. of the Texas Education Code. Those
                                        which are generally applicable to institutions of higher education,
An Equal       Opportunity/
                                        including MSU, are in various other places in the code. See, e.g.,
Affirmative      Action     Employer    Educ. Code S951.101 et seq.; 51.201 et seq.; 55.01 et seq. Compare
                                        Educ. Code 5951.001 et seq. (inapplicable to MSU).

                                             The board of regents of MSU possesses some measure of
                                        discretionary authority. For example, it may promulgate rules for the
                                        safety and welfare of students. employees, and property. Educ. Code
                                        Q51.202. It may issue revenue bonds for the purposes specified in
                                        section 55.13 of the Education Code. It may accept donations, gifts,
                                        and endowments for the university under the conditions set forth in




                                                                   p. 1998
Mr. Louis J. Rodriguez - Page 2 (MW-549)




section 103.08 of the code. Its authority is, however, not nearly as
broad as that which has been conferred upon boards of regents of other
state institutions of higher education, i.e., the University of Texas
System. See Educ. Code 965.31; Foley v Benedict, 55 S.W.2d 805 (Tex.
1932); Attorney General Opinion MW-373 (1981).          There is no
counterpart, for example, to section 65.31 of the Education Code,
which authorizes the board of regents of the University of Texas
System to "promulgate... rules... for the operation, control, and
management of the university system and the component institutions
thereof as the board may deem either necessary or desirable,"
applicable to MSU.

     You have cited no statute which explicitly or impliedly
authorizes MSU to cooperate with a private charity to conduct a
contest for the purposes and under the conditions which you have
described. Neither has our own research disclosed any such express or
implied authority. We must therefore conclude that the university is
not authorized to conduct the proposed contest. Our conclusion
renders it unnecessary for us to consider the legality of this contest
under the gambling laws.

                              SUMMARY

            Midwestern State University lacks statutory
         authority to cooperate with a private charity in
         conducting a contest on university property for
         the purpose of generating revenue, where a prize
         will be offered, and where one-half of the
         proceeds will be donated to that charity.
                                                               A
                                        zzti

                                         MARE      WHITE
                                         Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III,
Executive Assistant Attorney General

Prepared by Jon Bible
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Jim Moellinger
Bruce Youngblood
                                   p. 1999